An unpub|ishuzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER oF THE N@. @3224  
HoNoRABLE TERRY GRAHAM, § § L  
JUSTICE oF THE PEACE,    ~

 

WADSWORTH JUSTICE COURT,
COUNTY OF WASHOE, STATE OF
NEVADA.

 

ORDER ADMINISTRATIVEL Y CLOSING CASE

This matter was docketed in this court on lVlay 17, 2013, with
the filing of a certified copy of Findings of Fact, Conclusions of Law, and
Consent Order imposing Discipline. See Procedural Rules of the Nevada,
Commission on J udicial Discipline (“PRJDC"), Rule 28(2) ('upon the f'ling of
adoption and filing of a decision, the commission must file a certified copy
of the decision with the clerk of the supreme court). Respondent did not
subsequently filed a notice of appeal with the clerk of the commission. See
PRJDC 34(2); NRAP 3D(d). Accordingly, the clerk of this court is directed
to administratively close this matter.

lt is so ORDERED.

1

pl`¢‘/RMW , C.J.
J

cc: Nevada Commission on J udicial Discipline
Lemons, Grundy & Eisenberg
Law Office of Tammy M. Riggs, PLLC

SuPREME Coum'
oF
NEvAr)A

  w /3 ' 525/bg

nm